DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Response to Amendment
Acknowledgment is made to the amendment received 10/13/2022.

	
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. While previously claims 1 and 11 were rejected under 35 USC § 103 as being unpatentable over Ding in view of Twomey, now claims 1 and 11 are rejected under 35 USC § 103 as being unpatentable over Ding in view of Artale and Monson, with Artale and Monson disclosing specific features of the knife lockout which were added to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al., US 20170181789, herein referred to as “Ding”, in view of Artale et al., US 20120172873, herein referred to as “Artale”, further in view of Monson et al., US 20130103024, herein referred to as “Monson”.
 Regarding claim 1, Ding discloses an electrosurgical instrument (Figure 1: forceps 10), comprising: a housing (Figure 1: housing 20); a movable handle (Figure 1: movable handle 40) movable relative to the housing along an actuation path from an initial position to a grasping position to an activated position ([0063]: “Each bifurcated portion of neck 44 is pivotably coupled to the adjacent section of second housing component 22b by a fixed pivot 45 such that movable handle 40 is pivotable relative to fixed handle 50 between an initial position, wherein movable handle 40 is spaced-apart from fixed handle 50, and a compressed position, wherein movable handle 40 is positioned in close proximity to fixed handle 50.”); an in-line activation switch (Figure 1: activation button 52) disposed on the housing along the actuation path of the movable handle such that movement of the movable handle from the grasping position to the activated position activates the in-line activation switch (Figure 1: activation button and movable handle 40 and [0071]: “as movable handle 40 reaches the compressed position… projection 53 of movable handle 40 is urged into contact with activation button 52 sufficiently so as to activate activation button 52.”); a knife (Figure 2: knife 152) selectively deployable from a retracted position to an extended position ([0013]: “The knife assembly is configured such that translation of the knife drive bar relative to the shaft moves the knife relative to the end effector assembly between a retracted position and an extended position.”); a trigger (Figure 1: trigger 62) coupled to the knife (Figure 2: knife 152 and [0065]; “upon coupling of trigger assembly 60 with knife assembly 150, trigger 62 is selectively actuatable to deploy knife 152”) and movable relative to the housing from an un-actuated position to an actuated position ([0065]: “pivoting of trigger 62 about pivot pin 65 and relative to second housing component 22b from an un-actuated position to an actuated position”) to deploy the knife from the retracted position to the extended position ([0072]); and a knife lockout (Figure 3: knife lockout member 160). Ding does not explicitly disclose an electrosurgical instrument comprising a knife lockout including a first component secured directly to the movable handle and a second component secured directly to the trigger, the first and second components being engaged with one another when the movable handle is in the initial and grasping positions to inhibit actuation of the trigger from the un-actuated position to the actuated position, and the first and second components being disengaged from one another when the movable handle is in the activated position to permit actuation of the trigger from the un-actuated position to the actuated position.
However, Artale teaches an electrosurgical instrument (Figure 1: forceps 10) comprising a knife lockout ([0071]: “In some embodiments, the forceps 10 may include a safety lockout mechanism having a series of suitable inter-cooperating elements (e.g., anti-deployment link 47, trigger link 43) that work together to prevent unintentional firing of the knife 85 when the jaw members 110 and 120 are disposed in the open position.”) including a first component secured to the movable handle (Figure 2: anti-deployment link 47 which is connected to handle 17 and [0071]: “More particularly, a pin (not shown) disposed on protrusion 51 is received within an aperture 47b defined through anti-deployment link 47 to couple anti-deployment link 47 to protrusion 51.” And [0048]) and a second component secured to the trigger (Figure 2: trigger link 43, which is connected to trigger 45, [0046]: “Trigger 45 is operatively associated with a series of suitable inter-cooperating elements (e.g., FIG. 2 shows a trigger link 43, a knife pushing link 41, a spring 49, and an anti-deployment link 47) configured to mechanically cooperate”), the first and second components being engaged with one another ([0071]: “More specifically, the anti-deployment link 47 includes an engagement tooth 47a formed thereon that is releasably received within a notch portion 43a formed in the trigger link 43 (FIG. 2) when the jaw members 110 and 120 are in the open position such that clock-wise rotation of trigger link 43 is prevented so that the knife 85 can not be advanced distally when the jaw members 110 and 120 are in the open position (FIG. 5A).”) when the movable handle is in the initial ([0071]: “More specifically, the anti-deployment link 47 includes an engagement tooth 47a formed thereon that is releasably received within a notch portion 43a formed in the trigger link 43 (FIG. 2) when the jaw members 110 and 120 are in the open position such that clock-wise rotation of trigger link 43 is prevented so that the knife 85 can not be advanced distally when the jaw members 110 and 120 are in the open position (FIG. 5A).”) and grasping positions ([0072]) to inhibit actuation of the trigger from the un-actuated position to the actuated position ([0071]: “Disengagement of tooth 47a from notch portion 43a allows actuation of the trigger 45 to advance the knife 85 distally through knife channel 15 to cut tissue grasped between jaw members 110 and 120.” Therefore when 47a and 43a are engaged, actuation of the trigger 45 is blocked), and the first and second components being disengaged from one another when the movable handle is in the activated position ([0072]: “In this scenario, by way of example, selective actuation of the knife 85 may be prevented until switch 50 has been depressed to generate at least the first tactile response.”) to permit actuation of the trigger from the un-actuated position to the actuated position ([0071]: “Disengagement of tooth 47a from notch portion 43a allows actuation of the trigger 45 to advance the knife 85 distally through knife channel 15 to cut tissue grasped between jaw members 110 and 120.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed by Ding so that the knife lockout mechanism is locked in the initial position and the grasping position and is unlocked only in the activated position, as taught by Artale, so that the knife is not deployed until there is a tactile response from the user (Artale [0072]).
Further, Monson teaches an electrosurgical instrument (Figure 1: electrosurgical medical instrument 100) comprising a knife lockout (Figures 15-18: knife lockout mechanism 200) including a first component (Figures 15-18: trigger lever 212) secured directly to the movable handle (Figure 15: trigger lever 212 is secured directly to control lever 110 and [0091]: “In the locked out mode, the trigger lever 212 portion of the control lever 110 is prevented from rotating about the trigger pivot 214 because a projection 218 of the trigger lever 212 engages a top surface 216 of an activation button lever 234 that rotates about activation button pivot 232 when the activation button 114 is squeezed in the direction of arrow 220.”) and a second component (Figures 15-18: activation button lever 234) secured directly to the trigger (Figure 15: activation button lever 234 is secured directly to activation button 114 and [0091]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed by Ding so that the knife lockout mechanism includes a first component secured directly to the movable handle and a second component secured directly to the trigger, as taught by Monson, so that the knife is not engaged when the trigger is partially depressed for safety (Monson [0117]).
Regarding claim 2, Ding in view of Artale and Monson discloses the electrosurgical instrument according to claim 1, and Ding further discloses an electrosurgical instrument further comprising a shaft (Figure 1: shaft 90) extending distally from the housing (Figure 1: housing 20); and an end effector assembly (Figure 1: end effector assembly 100) extending distally from the shaft and including first and second jaw members (Figure 1: first and second jaw members 110 and 120), at least one of the first or second jaw members movable relative to the other from a spaced-apart position to an approximated position to grasp tissue therebetween ([0021]: “The end effector assembly has first and second jaw members movable relative to one another between a spaced-apart position and an approximated position.” and [0071]: “In use, forceps 10 is initially inserted into the surgical site and end effector assembly 100 is manipulated, e.g., translated and/or rotated, such that tissue to be treated and/or cut is disposed between jaw members 110, 120.”), wherein movement of the movable handle from the initial position to the grasping position moves the at least one of the first or second jaw members from the spaced-apart position to the approximated position ([0071]: “As movable handle 40 reaches the compressed position, jaw members 110, 120 impart an appropriate grasping pressure on tissue disposed therebetween, e.g., as a result of the disposition of biasing member 139 between first and second collars 136, 138, respectively.”).
Regarding claim 3, Ding in view of Artale and Monson discloses the electrosurgical instrument according to claim 1, and Ding further discloses an electrosurgical instrument wherein the knife extends at least partially between the first and second jaw members to cut tissue grasped therebetween ([0072]: “Once tissue has been treated, or where it is only desired to cut tissue, trigger 62 may be pivoted from the un-actuated position to the actuated position to advance knife 152 from the retracted position to the extended position, wherein knife 152 extends between jaw members 110, 120 to cut tissue grasped therebetween.”).
Regarding claim 4, Ding in view of Artale and Monson discloses the electrosurgical instrument according to claim 1, and Ding further discloses an electrosurgical instrument wherein the in-line activation switch (Figure 1: activation button 52) is electrically coupled between electrically-conductive surfaces of the first and second jaw members and a source of electrosurgical energy such that activation of the in-line activation switch initiates a supply of electrosurgical energy from the source of electrosurgical energy to the electrically-conductive surfaces ([0071]: “Activation of activation button 52, as mentioned above, initiates the supply of energy from the source of energy to plates 112, 122 of jaw members 110, 120. As such, energy is conducted between plates 112, 122 and through tissue grasped therebetween to treat, e.g., seal, tissue.”).
Regarding claim 6, Ding in view of Artale and Monson discloses the electrosurgical instrument according to claim 1, and Ding further discloses an electrosurgical instrument (Figure 1: forceps 10) wherein the second component of the knife lockout (Figure 4B: mandrel 156), which is secured to the trigger (Figure 2 and [0069]: “protrusions 69 of flanges 67 are positioned to at least partially extend into annular slot 157 of mandrel 156”), includes a slot (Figure 4B: annular slot 157). Further, Artale teaches an electrosurgical instrument (Figure 1: forceps 10) wherein one of the first or second component of the knife lockout (Figure 2: trigger link 43, which is connected to trigger 45, [0046]: “Trigger 45 is operatively associated with a series of suitable inter-cooperating elements (e.g., FIG. 2 shows a trigger link 43, a knife pushing link 41, a spring 49, and an anti-deployment link 47) configured to mechanically cooperate”) includes a slot (Figure 2: notch portion 43a) and the other of the first component or the second component (Figure 2: anti-deployment link 47 which is connected to handle 17 and [0071]: “More particularly, a pin (not shown) disposed on protrusion 51 is received within an aperture 47b defined through anti-deployment link 47 to couple anti-deployment link 47 to protrusion 51.” And [0048]) includes a post (Figure 2: engagement tooth 47a), wherein the knife lockout is disposed in a locked condition inhibiting actuation of the trigger from the un-actuated position to the actuated position when the post is disposed within the slot ([0071]: “”the forceps 10 may include a safety lockout mechanism having a series of suitable inter-cooperating elements (e.g., anti-deployment link 47, trigger link 43) that work together to prevent unintentional firing of the knife 85 when the jaw members 110 and 120 are disposed in the open position) and an unlocked condition permitting actuation of the trigger from the un-actuated position to the actuated position when the post is withdrawn from the slot ([0071]: “Disengagement of tooth 47a from notch portion 43a allows actuation of the trigger 45 to advance the knife 85 distally through knife channel 15 to cut tissue grasped between jaw members 110 and 120.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Ding with the knife lockout mechanism with the first component including a post and the second component including a slot as taught by Artale to prevent the unintentional firing of the knife when jaw members are in the open position (Artale [0071]).
Regarding claim 7, Ding in view of Artale and Monson discloses the electrosurgical instrument according to claim 6, and Ding further discloses an electrosurgical instrument (Figure 1: forceps 10) wherein the slot (Figure 4B: annular slot 157) is defined within an arm (Figure 4B: mandrel 156).
Regarding claim 8, Ding in view of Artale and Monson teaches the instrument according to claim 1, and Monson discloses a device (Figure 1: electrosurgical medical instrument 100) wherein the first component of the knife lockout (Figures 15-18: trigger lever 212)  includes an arm extending from the movable handle (Figures 15-18: projection 218) towards the trigger (Figures 15-18: projection 218 extends towards activation button 114).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed by Ding so that the first component of the knife lockout includes an arm extending from the movable handle towards the trigger, as taught by Monson, so that the knife is not engaged when the trigger is partially depressed for safety (Monson [0117]).
Regarding claim 9, Ding in view of Artale and Monson discloses the instrument according to claim 8, and Ding further discloses a device wherein the arm (Figure 3: mandrel 156) defines a slot (Figure 3: annular slot 157) having an open end (Figure 4B: annular slot 157 has an open end at the bottom of the figure) and a closed end (Figure 4B: annular slot 157 has a closed end as part of mandrel 156).
Regarding claim 10, Ding in view of Artale and Monson teaches the device according to claim 9, and Artale further teaches an electrosurgical instrument (Figure 1: forceps 10) wherein the second component of the knife lockout includes a post (Figure 2: engagement tooth 47a) extending transversely from the trigger (Figure 2: trigger 45) and in the initial position of the movable handle (Figure 1: handle 17), the post (Figure 2: engagement tooth 47a) is received within the slot (Figure 2: notch portion 43a) to inhibit actuation of the trigger from the un-actuated position to the actuated position ([0071]: “More specifically, the anti-deployment link 47 includes an engagement tooth 47a formed thereon that is releasably received within a notch portion 43a formed in the trigger link 43 (FIG. 2) when the jaw members 110 and 120 are in the open position such that clock-wise rotation of trigger link 43 is prevented so that the knife 85 can not be advanced distally when the jaw members 110 and 120 are in the open position (FIG. 5A).”), in the grasping position of the movable handle, the post is received within the slot to inhibit actuation of the trigger from the un-actuated position to the actuated position ([0072]), and in the activated position, the post is withdrawn from the slot to permit actuation of the trigger from the un-actuated position to the actuated position ([0071]: “Disengagement of tooth 47a from notch portion 43a allows actuation of the trigger 45 to advance the knife 85 distally through knife channel 15 to cut tissue grasped between jaw members 110 and 120.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Ding so that the knife lockout mechanism is locked in the initial position and the grasping position and is unlocked only in the activated position, as taught by Artale, so that the knife is not deployed until there is a tactile response from the user (Artale [0072]).

Regarding claim 11, Ding teaches a method of operating an electrosurgical instrument (Figure 1: forceps 10), comprising: actuating a movable handle of electrosurgical instrument from an initial position to a grasping position to grasp tissue between first and second jaw members of the electrosurgical instrument ([0071]: “As movable handle 40 reaches the compressed position, jaw members 110, 120 impart an appropriate grasping pressure on tissue disposed therebetween, e.g., as a result of the disposition of biasing member 139 between first and second collars 136, 138, respectively.”); actuating the movable handle from the grasping position to an activated position to initiate a supply energy to the first and second jaw members to treat the tissue grasped therebetween ([0071]: “Further, once the compressed position has been reached, projection 53 of movable handle 40 is urged into contact with activation button 52 sufficiently so as to activate activation button 52. Activation of activation button 52, as mentioned above, initiates the supply of energy from the source of energy to plates 112, 122 of jaw members 110, 120. As such, energy is conducted between plates 112, 122 and through tissue grasped therebetween to treat, e.g., seal, tissue.”); and actuating the trigger from an un-actuated position to an actuated position to deploy a knife between the first and second jaw members to cut the grasped and treated tissue ([0072]: “Once tissue has been treated, or where it is only desired to cut tissue, trigger 62 may be pivoted from the un-actuated position to the actuated position to advance knife 152 from the retracted position to the extended position, wherein knife 152 extends between jaw members 110, 120 to cut tissue grasped therebetween.”). Ding does not explicitly disclose a method of operating an electrosurgical instrument comprising the movable handle including a first component of a knife lockout secured directly thereto; wherein actuation of the movable handle to the activated position unlocks a trigger of the electrosurgical instrument, the trigger including a second component of the knife lockout secured directly thereto, the first and second components being engaged with one another when the movable handle is in the initial and grasping positions to inhibit actuation of the trigger, and the first and second components being disengaged from one another when the movable handle is in the activated position to permit actuation of the trigger.
However, Artale teaches a method of operating an electrosurgical instrument (Figure 1: forceps 10) comprising the movable handle including a first component of a knife lockout secured thereto (Figure 2: anti-deployment link 47 which is connected to handle 17 and [0071]: “More particularly, a pin (not shown) disposed on protrusion 51 is received within an aperture 47b defined through anti-deployment link 47 to couple anti-deployment link 47 to protrusion 51.” And [0048]); wherein actuation of the movable handle to the activated position unlocks a trigger of the electrosurgical instrument ([0071]-[0072]), the trigger including a second component of the knife lockout secured thereto (Figure 2: trigger link 43, which is connected to trigger 45, [0046]: “Trigger 45 is operatively associated with a series of suitable inter-cooperating elements (e.g., FIG. 2 shows a trigger link 43, a knife pushing link 41, a spring 49, and an anti-deployment link 47) configured to mechanically cooperate”), the first and second components being engaged with one another ([0071]: “More specifically, the anti-deployment link 47 includes an engagement tooth 47a formed thereon that is releasably received within a notch portion 43a formed in the trigger link 43 (FIG. 2) when the jaw members 110 and 120 are in the open position such that clock-wise rotation of trigger link 43 is prevented so that the knife 85 can not be advanced distally when the jaw members 110 and 120 are in the open position (FIG. 5A).”) when the movable handle is in the initial  ([0071]: “More specifically, the anti-deployment link 47 includes an engagement tooth 47a formed thereon that is releasably received within a notch portion 43a formed in the trigger link 43 (FIG. 2) when the jaw members 110 and 120 are in the open position such that clock-wise rotation of trigger link 43 is prevented so that the knife 85 can not be advanced distally when the jaw members 110 and 120 are in the open position (FIG. 5A).”) and grasping positions ([0072]) to inhibit actuation of the trigger ([0071]: “Disengagement of tooth 47a from notch portion 43a allows actuation of the trigger 45 to advance the knife 85 distally through knife channel 15 to cut tissue grasped between jaw members 110 and 120.” Therefore when 47a and 43a are engaged, actuation of the trigger 45 is blocked), and the first and second components being disengaged from one another when the movable handle is in the activated position ([0072]: “In this scenario, by way of example, selective actuation of the knife 85 may be prevented until switch 50 has been depressed to generate at least the first tactile response.”) to permit actuation of the trigger ([0071]: “Disengagement of tooth 47a from notch portion 43a allows actuation of the trigger 45 to advance the knife 85 distally through knife channel 15 to cut tissue grasped between jaw members 110 and 120.”)..
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Ding so that the knife lockout mechanism is locked in the initial position and the grasping position and is unlocked only in the activated position, as taught by Artale, so that the knife is not deployed until there is a tactile response from the user (Artale [0072]).
Further, Monson teaches a method of operating an electrosurgical instrument (Figure 1: electrosurgical medical instrument 100) comprising the movable handle including a first component of a knife lockout secured directly thereto (Figure 15: trigger lever 212 is secured directly to control lever 110 and [0091]: “In the locked out mode, the trigger lever 212 portion of the control lever 110 is prevented from rotating about the trigger pivot 214 because a projection 218 of the trigger lever 212 engages a top surface 216 of an activation button lever 234 that rotates about activation button pivot 232 when the activation button 114 is squeezed in the direction of arrow 220.”) and the trigger including a second component of the knife lockout secured directly thereto (Figure 15: activation button lever 234 is secured directly to activation button 114 and [0091]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Ding so that the knife lockout mechanism includes a first component secured directly to the movable handle and a second component secured directly to the trigger, as taught by Monson, so that the knife is not engaged when the trigger is partially depressed for safety (Monson [0117]).
Regarding claim 12, Ding in view of Artale and Monson discloses the method according to claim 11, and Ding further discloses a method wherein the trigger (Figure 1: trigger 62) is locked in the un-actuated position prior to the movable handle reaching the activated position ([0064] and [0069]).
Regarding claim 13, Ding in view of Artale and Monson discloses the method according to claim 11, and Ding further discloses a method wherein actuating the movable handle (Figure 1: movable handle 40) from the grasping position to the activated position moves the movable handle into contact with an in-line activation switch (Figure 1: activation button and movable handle 40 and [0071]: “as movable handle 40 reaches the compressed position… projection 53 of movable handle 40 is urged into contact with activation button 52 sufficiently so as to activate activation button 52.”) to activate the in-line activation switch thereby initiating the supply of energy to the first and second jaw members ([0071]: “Activation of activation button 52, as mentioned above, initiates the supply of energy from the source of energy to plates 112, 122 of jaw members 110, 120. As such, energy is conducted between plates 112, 122 and through tissue grasped therebetween to treat, e.g., seal, tissue.”).
Regarding claim 17, Ding in view of Artale and Monson discloses the method according to claim 11, and Artale further discloses a method wherein one of the first component or the second component of the knife lockout (Figure 2: trigger link 43, which is connected to trigger 45, [0046]: “Trigger 45 is operatively associated with a series of suitable inter-cooperating elements (e.g., FIG. 2 shows a trigger link 43, a knife pushing link 41, a spring 49, and an anti-deployment link 47) configured to mechanically cooperate”) includes a slot (Figure 2: notch portion 43a) and the other of the first component or the second component (Figure 2: anti-deployment link 47 which is connected to handle 17 and [0071]: “More particularly, a pin (not shown) disposed on protrusion 51 is received within an aperture 47b defined through anti-deployment link 47 to couple anti-deployment link 47 to protrusion 51.” And [0048]) includes a post (Figure 2: engagement tooth 47a), the post is disposed within the slot when the movable handle is in the initial and grasping positions ([0071]: “More specifically, the anti-deployment link 47 includes an engagement tooth 47a formed thereon that is releasably received within a notch portion 43a formed in the trigger link 43 (FIG. 2) when the jaw members 110 and 120 are in the open position such that clock-wise rotation of trigger link 43 is prevented so that the knife 85 can not be advanced distally when the jaw members 110 and 120 are in the open position (FIG. 5A).” and [0072]), and wherein actuating the movable handle from the grasping position to the activated position withdraws the post from the slot ([0072]: “In this scenario, by way of example, selective actuation of the knife 85 may be prevented until switch 50 has been depressed to generate at least the first tactile response.” And [0071]: “Disengagement of tooth 47a from notch portion 43a allows actuation of the trigger 45 to advance the knife 85 distally through knife channel 15 to cut tissue grasped between jaw members 110 and 120.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Ding so that the knife lockout mechanism includes a slot and a post and is locked in the initial position and the grasping position and is unlocked only in the activated position, as taught by Artale, so that the knife is not deployed until there is a tactile response from the user (Artale [0072]).
Regarding claim 19, Ding in view of Artale and Monson discloses the electrosurgical instrument according to claim 1, and Monson further teaches an electrosurgical instrument (Figure 1: electrosurgical medical instrument 100) wherein the first (Figures 15-18: trigger lever 212) and second components (Figures 15-18: activation button lever 234) of the knife lockout (Figures 15-18: knife lockout mechanism 200) are fixedly and stationarily attached to the movable handle (Figure 15: trigger lever 212 is fixedly and stationarily attached to control lever 110 and [0091]: “In the locked out mode, the trigger lever 212 portion of the control lever 110 is prevented from rotating about the trigger pivot 214 because a projection 218 of the trigger lever 212 engages a top surface 216 of an activation button lever 234 that rotates about activation button pivot 232 when the activation button 114 is squeezed in the direction of arrow 220.”) and the trigger (Figure 15: activation button lever 234 is fixedly and stationarily attached to activation button 114 and [0091]), respectively.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed by Ding so that the first and second components are fixedly and stationarily attached to the movable handle and the trigger, respectively, as taught by Monson, so that the knife is not engaged when the trigger is partially depressed for safety (Monson [0117]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Artale and Monson, further in view of Walberg et al., US 20190159824, herein referred to as “Walberg”.
Regarding claim 14, Ding in view of Artale and Monson discloses the method according to claim 11, but does not teach a method wherein the supply of energy to the first and second jaw members is automatically terminated once it is determined that the grasped tissue is sufficiently treated.
However, Walberg discloses a method wherein the supply of energy to the first and second jaw members is automatically terminated once it is determined that the grasped tissue is sufficiently treated (0063]: “Without pressing the energy supply button again, the high-frequency generator 10 will automatically stop the HF output after the sealing process is complete.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Ding with the ability for the supply of energy to be automatically terminated after the tissue has been sufficiently treated to prevent thermal tissue damage (Walberg [0030]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of  Artale and Monson, further in view of Sakao et al., US 20100185197, herein referred to as Sakao.
Regarding claim 15, Ding in view of Artale and Monson teaches the method according to claim 11 but does not teach a method wherein the trigger is actuated from the un-actuated position to the actuated position subsequent to termination of the supply of energy. 
However, Sakao teaches a method wherein the trigger (Figure 1: second knob 42b) is actuated from the un-actuated position to the actuated position subsequent to termination of the supply of energy ([0179]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Ding with the ability for the trigger to actuated subsequent to termination of the supply of energy to affect the end effector after the energy supply is terminated (Sakao [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/               Examiner, Art Unit 3794       

/JOANNE M RODDEN/               Supervisory Patent Examiner, Art Unit 3794